DETAILED ACTION
This office action is in response to the communications received May 6, 2020.  Claims 1-15 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
This application contains claims directed to the following patentably distinct species.
A.	Species I, directed to an embodiment of a power module cooling arrangement with a single solid heat sink that has plural power semiconductor packages with leads which make connection with an upper printed circuit board in a orientation where the package leads stick out laterally beyond the outer circumference of the heat sink in plan view, see Figs. 1, 2, 7 and 8.
B.	Species II, directed to an embodiment of a power module cooling arrangement with a heat sink that has openings (19) in a peripheral region of the heat sink, which laterally surround the plural power semiconductor packages (3) with leads (23) which make connection with an upper printed circuit board (5) in a orientation where the package leads stick out laterally beyond the main central portion of the heat sink, but then are surrounded by the heat sink extension parts by the openings (19), as can be seen in plan view in Fig. 3, where the openings (19) in the heat sink (7) laterally surround the attachment points the package (3) leads (23) to the circuit board (5), which is then shown in cross sectional view in Figs. 4 and 6.
C.	Species III, directed to an embodiment of a power module cooling arrangement with “one central elongate opening 16” (¶ 0072) for a heat sink (7), as can be seen in Fig. 5, where the packages’ (3) leads (23) make contact with the circuit board (5) in a region where the central opening of the heat sink is located.

Then, if Species I is chosen, a sub-species must be chosen.
a.	Sub-Species i, directed to the “DC-link capacitor” (33) sub-species shown in Fig. 7.
b.	Sub-Species ii, directed to the “actuating circuit” (13) sub-species shown in Figs. 2 and 8.

The species are independent or distinct because  they contain mutually exclusive features as detailed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic to all species.  Claim 4 is directed only to species II, since the plural heat sink openings, cited in, “characterized in that the heat sink has continuous openings”.  Claim 6 is directed to sub-species ii, by the “actuating circuit” (element 13, ¶ 0114).  Claim 8 is directed to Species II and Figs. 4 and 6, where the heat sink is “configured such that subregions of the heat sink are directly adjacent to a surface of the printed circuit board.”  Claim 9 is directed to Species II and Fig. 6, where the heat sink is “configured such that subregions of the heat sink are adjacent to a surface of the thermally conductive layer that is opposite the printed circuit board”, where the thermally conductive layer is element 37 between heat sink (7) and circuit board (5).   Claims 12-15 are directed to sub-species i, by the “DC-link capacitor” (33, ¶ 0126).  Other features may exist that are specific to only one of the species or subspecies.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different CPC classification symbol main group / sub group or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893